Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2, 5-7, 9, 12, 16, 18, 21-23, 27, 29, 31, and 33 objected to because of the following informalities:  the preamble include the limitation “detecting pressing force on a touch pad”.  For examining purposes the language is understood to refer to the same touch pad: detecting pressing force on the touch pad. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 12, 21-22, 26-27, 29, 36-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soss, US 2006/0284856 A1, hereinafter “Soss”.
	Regarding claim 1, Soss teaches a method for detecting pressing force on a touch pad (¶ 47), comprising: detecting a pressing operation on the touch pad by an elastic wave sensor arranged under the touch pad to obtain a voltage signal; and determining pressing force based on the voltage signal (fig. 3, ¶ 26, force sensors are noted to be piezoelectric per ¶ 4 which is an elastic wave sensor, disposed under a surface of the touchpad in order to produce a force sensor signal which is a voltage signal, based on which the pressing force is determined).

	Regarding claim 2, Soss teaches that the elastic wave sensor is a piezoelectric sensor (see ¶ 4); wherein the determining pressing force based on the voltage signal comprises: performing an accumulation calculation based on a voltage value of the voltage signal (see fig. 3, accumulation calculation done by element 308, ¶ 48), and determining a value of pressing force according to an accumulation result (fig. 3, total force signal 310, ¶ 48); wherein when there are a plurality of elastic wave sensors, the performing the accumulation calculation based on the voltage value of the voltage signal comprises: performing an accumulation calculation based on a voltage value of a voltage signal detected by one of the elastic wave sensors; or, performing summation of voltage values of voltage signals at the same moment detected by some or all of the elastic wave sensors, and performing an accumulation calculation based on the summed voltage values of voltage signals (fig. 3, note that all sensors are connected to the summer 308 which detects their signals and sums them at the same time), wherein voltage values of voltage signals detected by different elastic wave sensors are assigned the same or different weights during the summation (all have a weight = 1).
	Regarding claim 12, Soss teaches that the number of elastic wave sensors is at least two (see fig. 3, sensors 304); the determining pressing force based on the voltage signal comprises: acquiring a first weight coefficient corresponding to an output signal of each elastic wave sensor and a second weight coefficient corresponding to a feature signal of the elastic wave sensor according to an installation position of each elastic wave sensor (note that the scaling amplifier outputs such first and second weight coefficients as 314 signals; furthermore, note that the 314 signals are generated based signals output by each sensor which has a set location; accordingly, the 314 signals are generated based on such installation positions of each sensor); calculating and acquiring a pressing signal impulse value generated by pressing according to the first weight coefficient and the voltage signal (fig. 3, see first scaled sensor signal 318 from top); calculating and acquiring a pressing feature signal impulse value according to the second weight coefficient and the feature signal of the elastic wave sensor (fig. 3, see second scaled sensor signal 318 from top); and acquiring a pressing impulse value generated by pressing on the touch pad according to the pressing signal impulse value and the pressing feature signal impulse value (fig. 3, see the conditioned signals 322 which represent such pressing impulse values); wherein the detecting the pressing operation on the touch pad by the elastic wave sensor arranged under the touch pad to obtain a voltage signal comprises: acquiring a pressing signal generated by finger pressing on a touch pad by the elastic wave sensor arranged under the touch pad, and respectively converting the pressing signal into a corresponding voltage signal (fig. 3, signals 306 are such acquired pressing signals, generated by sensors which provide voltage signals).
	Regarding claim 21, Soss teaches that the detecting the pressing operation on the touch pad by the elastic wave sensor arranged under the touch pad to obtain a voltage signal comprises: collecting pressing force data generated by pressing on the touch pad by the elastic wave sensor arranged under the touch pad (fig. 3, ¶ 48, device 300 collects such pressing force data), wherein the elastic wave sensor is a piezoelectric sensor (¶ 4), and calculating and acquiring a value of a voltage signal output by each piezoelectric sensor according to the pressing force data (fig. 3, device  300 performs such functions per ¶ 47-50); the number of elastic wave sensors is at least two (fig. 3, elements 304); the determining pressing force based on the voltage signal comprises: acquiring a preset weight coefficient according to an installation position of the piezoelectric sensor on the touch pad (fig. 3, preset weight coefficient 314 is calculated based on inputs from each sensor which has a specific installation position, as such the coefficient is acquired according to an installation of the sensors; also see ¶ 49); and calculating and acquiring a pressing force value generated by pressing on the touch pad according to the weight coefficient and the value of the voltage signal (fig. 3, 318 is such a pressing force value per ¶ 49-50).

	Regarding claim 22, Soss teaches that the calculating and acquiring the value of the voltage signal output by each piezoelectric sensor according to the pressing force data comprises: calculating and acquiring an integral value of a voltage signal, after bias is eliminated (fig. 3, see integrators 320, ¶ 49-51; note that the conditioned signal 318 is a signal after bias is eliminated), of each frame of each piezoelectric sensor at a predetermined frame rate according to the pressing force data (¶ 19 see sampling rates); and calculating and acquiring a value of a voltage signal output by each piezoelectric sensor according to the integral value of each frame of each piezoelectric sensor at a predetermined frame rate (integrators 320 perform such a function per ¶ 48-51); or the calculating and acquiring the value of the voltage signal output by each piezoelectric sensor according to the pressing force data comprises: comparing the pressing force data with a predetermined threshold; calculating and acquiring a value of a voltage signal output by each piezoelectric sensor according to the pressing force data when the pressing force data is greater than the predetermined threshold; and clearing the pressing force data collected by the piezoelectric sensor when the pressing force data is less than or equal to the predetermined threshold (see ¶ 51, threshold values 330 and 334 and comparators 328 and 332 perform such functions).

	Regarding claim 26, Soss teaches an apparatus for detecting pressing force on a touch pad, comprising a processor (fig. 3, element 300), a touch pad (fig. 3, element 302), and an elastic wave sensor (fig. 3, element 303; also see ¶ 47-48; force sensors are noted to be piezoelectric per ¶ 4 which is an elastic wave sensor); wherein the touch pad is configured to generate a pressing signal according to a pressing action (¶ 47); the elastic wave sensor is installed on the touch pad and is configured to respectively convert the pressing signal into a corresponding voltage signal (¶ 47-48); and the processing module processor is configured to determine pressing force according to the voltage signal (¶ 47-48).

	Regarding claim 27, Soss teaches that the elastic wave sensor is a piezoelectric sensor (¶ 4) wherein the number of elastic wave sensors is at least two (see fig. 3, sensors 304). Other limitations of claim 27 are similar to those of claim 12. As such, claim 27 is rejected similarly to claim 12 as presented above.

	Regarding claim 29, Soss teaches that when the elastic wave sensor is a piezoelectric sensor, the piezoelectric sensor comprises a piezoelectric ceramic sensor, a piezoelectric thin film sensor, a piezoelectric crystal sensor, or another sensor with piezoelectric effect (see ¶ 4 and 41).

	Regarding claim 36, Soss teaches an apparatus for detecting pressing force on a touch pad, comprising an elastic wave sensor (fig. 3, force sensors 304 are noted to be piezoelectric per ¶ 4 which is an elastic wave sensor) and a processor (element 300); wherein the elastic wave sensor is arranged under the touch pad (sensors are disposed under a surface of the touchpad in order to produce a force sensor signal which is a voltage signal, based on which the pressing force is determined, see fig. 3, ¶ 47-48) and is configured to generate a corresponding detection signal after the touch pad is pressed (¶ 47-48); the processor comprises: a conversion circuit connected to the elastic wave sensor and configured to convert the detection signal into a voltage signal (see the conversion circuit inside element 300, ¶ 47-48); and a calculation circuit connected to the conversion circuit and configured to perform following calculation according to the method of claim 1: determining pressing force based on the voltage signal (see fig. 3, ¶ 47-51).
	Regarding claim 37, Soss teaches a non-transitory computer readable and writable storage medium storing computer executable instructions, wherein when the computer executable instructions are executed by a processor, the steps of the method for detecting pressing force on a touch pad according to claim 1 are implemented (see rejection of claim 1 above, and ¶ 19).

	Regarding claim 38, Soss teaches A computer device, comprising a memory, a processor, and a computer program stored on the memory and executable on the processor, wherein when the computer program is executed by the processor, the method according to claim 1 is implemented (see rejection of claim 1 and ¶ 19).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Soss, in view of Wang et al., US 2018/0341363 A1, hereinafter “Wang”.
	Regarding claim 5, Soss teaches that the performing the accumulation calculation based on the voltage value of the voltage signal comprises: sampling a voltage signal within a set duration to obtain a voltage value of a valid voltage signal (see ¶ 19, valid signals are sampled during set sample rates which constitute set durations); wherein a current moment is taken as an end moment for the set duration (¶ 27, sampling is performed “on the fly” based on which a current moment is an end moment for the set duration); voltage signals sampled within the set duration are all valid voltage signals (per ¶ 27 the sampled signals are used for the summation, thus they are deemed valid), or a voltage signal sampled within the set duration with a difference between a voltage value of the voltage signal and the reference value being within a predetermined range is a valid voltage signal.
	Soss does not specifically teach subtracting a set reference value from the voltage value of the valid voltage signal to obtain a difference, accumulating the obtained difference or a difference correction value obtained by correcting the difference and taking an absolute value to obtain the accumulation result.
	Wang, however, teaches in ¶ 61, subtracting a set reference value from the voltage value of the valid voltage signal to obtain a difference (“the force baseline may be piecewise subtracted from the raw image”, force baseline is a set reference value), accumulating the obtained difference or a difference correction value obtained by correcting the difference and taking an absolute value to obtain the accumulation result (¶ 61, see the cumulative response).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Soss and Wang. Both references teach detecting force touch inputs and Wang further teaches the subtraction and accumulation process per claimed. One would have been motivated to make such a combination in order to normalized the input as taught by Wang in ¶ 61, thereby obtaining a more reliable force input.

	Regarding claim 6, Soss does not specifically teach that the difference correction value obtained by correcting the difference comprises: after taking an absolute value of the difference, carrying out a mathematical processing and retaining positivity and negativity of the difference as the difference correction value; or, taking a difference obtained by subtracting a product of a previous difference and a set ratio from each difference as the difference correction value.
	However, Wang teaches that the difference correction value obtained by correcting the difference comprises: after taking an absolute value of the difference, carrying out a mathematical processing and retaining positivity and negativity of the difference as the difference correction value; or, taking a difference obtained by subtracting a product of a previous difference and a set ratio from each difference as the difference correction value (see ¶ 64-65, based on equations 1-2 the difference correction value is obtains by taking a difference obtained by subtracting a product of a previous difference and a set ratio from each difference wherein B_newE = B_oldE – WxB_oldE + WxPresentE; B_oldE is the previous difference and W is the set ratio subtracted from each difference which is PresentE).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Soss and Wang. Both references teach detecting force touch inputs and Wang further teaches the subtraction, accumulation and difference correction processes as claimed. One would have been motivated to make such a combination in order to normalized the input as taught by Wang in ¶ 61, thereby obtaining a more reliable force input.

	Regarding claim 9, Soss teaches that the determining the value of pressing force according to the accumulation result comprises: converting the accumulation result by using a conversion coefficient between a pressing force value of the voltage signal and a force to determine the value of pressing force (fig. 3, scaling amplifier 312 performs such a conversion) wherein after converting the accumulation result by using the conversion coefficient between the pressing force value of the voltage signal and the force to determine the value of pressing force, the method further comprises: correcting the determined value of pressing force using a correction coefficient (see fig. 6, correction coefficient 404, ¶ 53-55).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soss, in view of Wang, as applied above, and further in view of Roberts, US 2003/0210235 A1, hereinafter “Roberts”.
	Regarding claim 7, Soss and Wang do not specifically teach that the set reference value is a static reference value or a dynamic reference value determined according to a voltage value of a voltage signal within the set durations; wherein the static reference value is set as an intermediate value of a voltage range of the voltage signal; and the dynamic reference value is determined in the following way: when the voltage signal within the set duration is within a predetermined range, taking a result of averaging the voltage value of the voltage signal within the set duration as a reference value within the set duration; or taking a voltage value forming a moving average of a voltage signal within the set duration as the reference value within the set duration.
	Roberts, however, teaches that the set reference value is a static reference value or a dynamic reference value determined according to a voltage value of a voltage signal within the set durations; wherein the static reference value is set as an intermediate value of a voltage range of the voltage signal; and the dynamic reference value is determined in the following way: when the voltage signal within the set duration is within a predetermined range, taking a result of averaging the voltage value of the voltage signal within the set duration as a reference value within the set duration; or taking a voltage value forming a moving average of a voltage signal within the set duration as the reference value within the set duration (fig. 55 and fig. 5 disclose “A reference level that compensates for low frequency noise and long term drift reflects the quiescent touch signal over a relatively long period of time. Such a reference level, denoted herein as a baseline reference, may be acquired, for example, by performing a real-time, moving, weighted average of the quiescent touch signal samples”).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Soss and Wang, as applied above, further in view of Roberts. All references teach force sensing devices wherein Wang and Roberts teach details regarding the baseline or reference value determination. Roberts further teaches determining the dynamic reference value, motivating one of ordinary skill in the art to make such a combination in order to properly determine the baseline value for sensing the force inputs, thereby providing a reliable force sensing device.

Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Soss, in view of Picciotto et al., US 2016/0357297 A1, hereinafter “Picciotto”.
	Regarding claims 16 and 31, Soss teaches that the calculating and acquiring the pressing signal impulse value generated by pressing according to the first weight coefficient and the voltage signal comprises: calculating a value of an output waveform of each elastic wave sensor according to a voltage signal output by each elastic wave sensor (fig. 3, signal 306 provides such an output waveform); acquiring a signal impulse value output by each elastic wave sensor according to the value of the output waveform of each elastic wave sensor and the first weight coefficient (fig. 3, 318 signal, first from top, is such a signal impulse value); and, calculating and acquiring the pressing signal impulse value generated by pressing according to the signal impulse value output by the each elastic wave sensor (first from top signal 322 is such a signal impulse value); wherein the calculating and acquiring the pressing feature signal impulse value according to the second weight coefficient and the feature signal of the elastic wave sensor comprises: acquiring a feature signal impulse value of each elastic wave sensor according to the feature signal of each elastic wave sensor and the second weight coefficient calculating and acquiring the pressing feature signal impulse value according to the feature signal impulse value of each elastic wave sensor (see fig. 3, 318 signal, second from top, provides such a pressing feature signal impulse value along with signal 322).
	Soss does not specifically teach calculating a Root Mean Square value of an output waveform, and acquiring a feature signal impulse value according to an amplitude of the feature signal.
	Picciotto, however, clearly teaches in ¶ 89 that “the force control module 116 incorporates techniques to estimate a size (e.g., area, width and height, major and minor axes) and signal strength (e.g., amplitude, average value, root-mean-square value) for each contact that is used to infer an amount of force applied to the outer surface 208. Signal strength, and thus amplitude, is a quantity that changes with an amount of force, even if in a non-linear manner, and multiple contacts produce independent estimates of size and amplitude.”
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Soss and Picciotto. Both references teach devices for determining force inputs and Picciotto teaches further details regarding techniques to calculate a size and signal strength of such force inputs. Accordingly, one would have been motivated to apply such techniques to any of the force input signals of Soss in any stage in order to determine the signal strength of such inputs, even if in a non-linear manner, thus properly determining the amount of force exerted.

Claims 18, 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Soss, in view of Ramakrishnan et al., US 2017/0344149 A1, hereinafter “Ramakrishnan”, and further in view of Forlines et al., US 2019/0294258 A1, hereinafter “Forlines”.
	Regarding claims 18 and 33, Soss teaches acquiring a pressing position of the pressing signal generated by finger pressing on the touch pad (fig. 3, signal 326, output by position calculator 324; also see ¶ 50).
	Soss does not specifically teach acquiring a corresponding correction coefficient according to the pressing position; and correcting the pressing impulse value according to the correction coefficient wherein the acquiring the corresponding correction coefficient according to the pressing position comprises: calibrating a plurality of calibration points on the touch pad through a chessboard calibration method; respectively acquiring pressing impulse values of the calibration points under the same pressing force condition; comparing a pressing impulse value of each calibration point with a standard pressing impulse value to obtain a correction coefficient of each calibration point; and acquiring a correction coefficient corresponding to the pressing position according to a positional relationship between the pressing position and each calibration point and the correction coefficient of each calibration point wherein the acquiring the correction coefficient corresponding to the pressing position according to the positional relationship between the pressing position and each calibration point and the correction coefficient of each calibration point comprises: acquiring a correction coefficient corresponding to the pressing position by bilinear interpolation according to the positional relationship between the pressing position and each calibration point and the correction coefficient of each calibration point.
	Ramakrishnan, however, teaches acquiring a corresponding correction coefficient according to the pressing position (¶ 83, see the correction factor); and correcting the pressing impulse value according to the correction coefficient wherein the acquiring the corresponding correction coefficient according to the pressing position comprises: calibrating a plurality of calibration points on the touch pad through a chessboard calibration method (fig. 9, steps 901-907 disclose such a calibration method; also see ¶ 79-83); respectively acquiring pressing impulse values of the calibration points under the same pressing force condition (fig. 9, step 901, pressing impulse values of the calibration point is acquired with defined force for all calibration points (same force)); comparing a pressing impulse value of each calibration point with a standard pressing impulse value to obtain a correction coefficient of each calibration point (fig. 9, step 905, ¶ 81, normalizing the raw image which is a pressing impulse value of each calibration point, using the defined amount of force which is a standard pressing impulse; step 909, ¶ 83 discloses acquiring the correction coefficient); and acquiring a correction coefficient corresponding to the pressing position according to a positional relationship between the pressing position and each calibration point and the correction coefficient of each calibration point wherein the acquiring the correction coefficient corresponding to the pressing position according to the positional relationship between the pressing position and each calibration point (fig. 9, step 909, ¶ 83) and the correction coefficient of each calibration point comprises: acquiring a correction coefficient corresponding to the pressing position by cubic interpolation according to the positional relationship between the pressing position and each calibration point and the correction coefficient of each calibration point (see ¶ 88).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Soss and Ramakrishnan. Both references teach force input devices and Ramakrishnan further teaches details regarding calibrating such a device. As such, one would have been motivated to make such a combination in order to ensure the consistency of the touchpad of Soss by applying such calibration.
	Soss and Ramakrishnan do not teach the use of bilinear interpolation for acquiring the correction coefficient. 
	However, Forlines clearly teaches in ¶ 201 the use of linear, quadratic, cubic and bilinear interpolation to create a rectilinear array.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Soss, in view of Ramakrishnan, as applied above, further in view of Forlines. Ramakrishnan teaches the use of cubic interpolation to generate a rectilinear array of correction coefficients between calibrated position on the input surface (see ¶ 88). Forlines teaches that such a rectilinear array may be achieved by performing a bilinear interpolation process. As such, one would have been motivated to simply modify the teachings of Ramakrishnan and perform a bilinear interpolation instead of cubic interpolation while expecting the same results.

	Regarding claim 23, Soss teaches that the calculating and acquiring the pressing force value generated by pressing on the touch pad according to the weight coefficient and the value of the voltage signal comprises: acquiring a pressing position of pressing force data generated on the touch pad (fig. 3, signal 326, output by position calculator 324; also see ¶ 50); and acquiring a pressing force value generated by pressing on the touch pad according to the weight coefficient, and the value of the voltage signal (fig. 3, weight coefficient 314 based on which and the voltage signal 306, a pressing force value 318 is acquired ).
	Soss does not teach acquiring a pre-stored correction coefficient corresponding to the pressing position according to the pressing position; and acquiring a pressing force value generated by pressing on the touch pad according to the correction coefficient, the weight coefficient, and the value of the voltage signal; wherein the method further comprises: performing block calibration on the touch pad, calculating and acquiring a correction coefficient of each pressing position on the touch pad by bilinear interpolation, and storing the correction coefficient after associating the correction coefficient with a corresponding pressing position. 
	Ramakrishnan, however, teaches acquiring a pre-stored correction coefficient corresponding to the pressing position according to the pressing position (fig. 9, step 909, ¶ 83; see the weights and correction coefficient); and acquiring a pressing force value generated by pressing on the touch pad according to the correction coefficient (see ¶ 83); wherein the method further comprises: performing block calibration on the touch pad (see fig. 9 and ¶ 79-83 which describes such a calibration), calculating and acquiring a correction coefficient of each pressing position on the touch pad by cubic interpolation (¶ 88), and storing the correction coefficient after associating the correction coefficient with a corresponding pressing position (see ¶ 88-89).
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Soss and Ramakrishnan. Both references teach force input devices and Ramakrishnan further teaches details regarding calibrating such a device. As such, one would have been motivated to make such a combination in order to ensure the consistency of the touchpad of Soss by applying such calibration.
	Soss and Ramakrishnan do not teach the use of bilinear interpolation for acquiring the correction coefficient. 
	However, Forlines clearly teaches in ¶ 201 the use of linear, quadratic, cubic and bilinear interpolation to create a rectilinear array.
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Soss, in view of Ramakrishnan, as applied above, further in view of Forlines. Ramakrishnan teaches the use of cubic interpolation to generate a rectilinear array of correction coefficients between calibrated position on the input surface (see ¶ 88). Forlines teaches that such a rectilinear array may be achieved by performing a bilinear interpolation process. As such, one would have been motivated to simply modify the teachings of Ramakrishnan and perform a bilinear interpolation instead of cubic interpolation while expecting the same results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621